1
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
10
11   LOUIE ANTHONY LUCERO,                   ) Case No.: 8:18-cv-01457-GJS
                                             )
12                                           ) [PROPOSED] ORDER OF
                  Plaintiff,                 ) DISMISSAL
13                                           )
           vs.                               )
14   NANCY A. BERRYHILL, Deputy              )
     Commissioner for Operations,            )
15                                           )
     erforming the duties and functions not )
16   reserved to the Commissioner of Social, )
                                             )
17                                           )
                  Defendant.                 )
18
19
           Pursuant to the parties’ stipulation, the above captioned matter is dismissed
20
     with prejudice, each party to bear its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
23   DATE: January 9, 2019
24                                   ___________________________________
                                     GAIL J. STANDISH
25                                   UNITED STATES MAGISTRATE JUDGE
26

                                              -1-
